Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2006/0279537).

As to claims 1, 10, Kim (Figs. 2, 8-11) teaches an electronic device comprising: 

a sensor circuitry (30); 
a memory [0066]; and 
a processor (630) electrically connected to the actuator, the sensor circuitry, and the memory (Shown in Fig. 8), wherein the processor is configured to detect a haptic generation event through the sensor circuitry (Detection through the input unit 610 that causes a tactile output), identify data of the actuator (Baseline driving data for the actuator) and data of a human receptor (Utilizes detected tactile information to further generate a driving signal for the actuator) stored in the memory in response to the haptic generation event [0068], calculate a driving voltage of the actuator based on the identified data of the actuator and the identified data of the human receptor (Step S716), and drive the actuator with the calculated driving voltage (Step S717).

As to claims 2, 11, Kim teaches wherein the processor is further configured to collect the data of the actuator and the data of the human receptor for haptic vibration and to store the collected data of the actuator and the collected data of the human receptor in the memory (The circuitry can reside on storage media).

As to claim 7, Kim teaches wherein the data of the human receptor is data quantifying a user's feeling degree for each frequency with respect to a vibration intensity of haptic vibration generated through the actuator (The tactile information of the user is utilized to alter the frequency at which the tactile feedback is driven) [0063], and the driving voltage of the actuator is adjusted by user's configuration [0064].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (US 2006/0279537) in view of Li (US 2018/0183372).

As to claims 3, 12, Kim teaches the elements of claim 1 above.
However, Kim does not teach determining a reference voltage corresponding to a resonant frequency.
On the other hand, Li (Figs. 6-8) teaches wherein the processor is further configured to identify a reference voltage [0075] at a resonant frequency based on the actuator, to apply the reference voltage to the actuator for each frequency (Application of each corresponding driving signal to the actuator, as needed), to acquire the data of the actuator for the haptic vibration, and to store the acquired data of the actuator in the memory (38) [0081].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the voltages corresponding to the resonant frequencies of actuators of Li with the haptic feedback of Kim because the combination .

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (US 2006/0279537) in view of Hughes (US 2016/0042666).

As to claim 8, Kim teaches the elements of claim 1 above.
However, Kim does not explicitly teach audio based feedback.
On the other hand, Hughes (Figs. 1-6) teaches a display [0057] and audio circuitry (126, 128, 130), wherein the processor is further configured to detect the haptic generation event based on the display and the audio circuitry (Haptic feedback can be generated for both the display of information and the output of audio according to audio data received at step 610) [0053] (Claim 57).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the audio-based feedback of Hughes with the haptic feedback of Kim because the combination would allow for greater overall feedback to the user.  

Claim(s) 9, 14, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (US 2006/0279537) in view of Peterson (US 2009/0210568).

As to claims 9, 14, 15, Kim teaches the elements of claim 1 above.
However, Kim does not explicitly teach user configuration of vibration.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the user adjustable haptic feedback of Peterson with the device of Kim because the combination would give the user control over the haptic feedback provided by the device, increasing the usability of the device.

Allowable Subject Matter
Claims 4-6, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the cited references teaches utilizing a reference back electromotive force along with the measured displacement of a vibrator in order to determine a calculated ratio of displacement to drive the actuator. 

Response to Arguments
12/23/2020 have been fully considered but they are not persuasive. 
As to claims 1 and 10, Applicant argues that “Kim does not disclose that data of an actuator and data of a human receptor is stored in a memory. Kim merely discloses identifying and generating tactile information based on received input. At no point does Kim disclose or suggest storing the tactile information in the memory.”
Examiner disagrees and contends that all of the circuitry shown in Fig. 8 moving the data through the apparatus are configured on storage media and are executed by processors. Further, the data of the human receptor can be, at least in part, based on previously generated information about an object [0059] and the data of an actuator can be one of the numerous surface transformations and textures the driving unit 640 is capable of providing to the tactile information output unit 650. Examiner recommends better specifying what the “data of the actuator” and “data of a human receptor” mean in order to potentially overcome Kim.

Applicant also argues that “the Examiner cites “baseline” information as corresponding to the recited data. However, Kim does not discus “baseline” information, and the Examiner presents no reason why the person of ordinary skill would understand Kim as disclosing such information, whether expressly or inherently. Moreover, even if Kim could be interpreted as disclosing actuator data, Kim does not also disclose “data of a human receptor”.”
As explained above, there are many data transferred within the apparatus shown in Fig. 8 of Kim that could correspond to data from the human receptor or the actuator. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691